Citation Nr: 1111715	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-06-384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967, and from November 1990 to June 1991.  He also served in the National Guard.  The Veteran died in July 2004; the appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a Board hearing in September 2007.  This matter was remanded in November 2009.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in July 2004 of blunt head injury due to fall from upright position to surface.

2.  At the time of his death, the Veteran was not service-connected for any disability.   

3.  A psychiatric disability was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to the Veteran's active service.

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 1110, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2004 and October 2004 VCAA letters were issued to the Veteran with regard to her claim.  In November 2009 this matter was remanded, in part, to afford the appellant proper notice pursuant to the VCAA, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Hupp v. Nicholson, 21 Vet. App. 342 (2007), which applies to claims for dependency and indemnity compensation benefits.  In February 2010, the appellant was afforded such notice.  Thus, collectively the VCAA letters have notified her of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim.  The notice also complied with Hupp, in that it included a statement of the conditions; an explanation of the evidence and information required to substantiate a DIC claimed based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless. Although the notice provided to the appellant in February 2010 was not given prior to the first AOJ adjudication of the claim, the notice was provided subsequent to Board Remand, and one of the purposes of the Remand was to provide sufficient notice under the applicable provisions.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the case law discussed hereinabove.  Subsequent to issuance of the February 2010 notice, the claim was readjudicated and a supplemental statement of the case was issued.   

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the Veteran's service treatment records are on file, as are private treatment records, VA treatment records, records from the Social Security Administration (SSA), and the Veteran's death certificate.  The Board notes that a separation examination is not on file with regard to his June 1991 separation from his final period of active service.  Due to any missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  However, there are service treatment records generated during his reserve service and subsequent to his period of active service, which are discussed below.  The Board notes that per the November 2009 Board Remand the RO/AMC was instructed to obtain the Veteran's SSA records.  In a March 2010 replay to such response, it was indicated that his medical records had been destroyed.  The Board notes, however, that a portion of the Veteran's SSA records were previously of record, and in November 2010, the appellant submitted the entirety of the Veteran's SSA records.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

A VA opinion was proffered in July 2010.  While such opinion was proffered prior to receipt of the entirety of the SSA records, the Board notes that the medical evidence associated with the SSA records was previously of record and reviewed by the examiner, and the only new evidence constituted the procedural documentation which would have been unnecessary for the VA examiner to review.

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

Service connection

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant has advanced a theory that the Veteran's cause of death, blunt head injury due to fall from upright position to surface, was caused or contributed to by his alcohol abuse which was due to an acquired psychiatric disability which was due to his active service.

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

A February 1994 Report of Medical Examination conducted during the Veteran's period of reserve service reflects that his psychiatric state was clinically evaluated as normal.  On a February 1994 Report of Medical History, the Veteran checked the 'No' boxes for 'depression or excessive worry' and 'nervous trouble of any sort.'  Service treatment records were generated in 1994 and early 1995 which contain reference to a kidney condition; however, no mental disorder was diagnosed or referenced.

In January 1996, the Veteran filed a formal claim of service connection for "nerve condition."  In support of his claim, the Veteran's service treatment records and Virginia National Guard records were associated with the record, and private records were obtained to include an October 1995 psychiatric evaluation by Nasreen R. Dar, M.D., a psychiatrist, and a December 1995 psychological assessment by David J. Muskera, M.A., a licensed psychologist.  At such time, there were no records available pertaining to his second period of active service, but there were National Guard records for the two and half year period following such active service.  

Dr. Dar diagnosed major depressive disorder and generalized anxiety disorder.  The causes of such disabilities were noted to be unemployment for one year and health concerns.  Dr. Muskera diagnosed major depression with partial features of posttraumatic stress disorder (PTSD), and alcohol abuse/dependence in full remission, with stressors of unemployment, health, and pain condition.  The Veteran reported a history of being stationed in the desert during Desert Storm service and seeing refugees that were scarred, burned and injured, but the stressors were noted to be unemployment, health, and pain.  Other factors were noted as history of alcohol use, two divorces prior to Persian Gulf Service, death of father in 1991, and death of spouse's father and brother in 1992.  The RO denied entitlement to service connection for major depression, and the Veteran did not file a notice of disagreement.  38 U.S.C.A. § 7105.  

The Veteran died in July 2004 due to blunt head injury as a result of fall from upright position to surface.  A July 2004 autopsy report reflects that the Veteran fell from a porch-like area onto a firm impact area.  Postmortem examination demonstrated the presence of an impact to the left side of the head with a skull fracture and a contrecoup or opposite-sided brain injury to the right side of the head all consistent with his moving head having struck a firm stationary object.  Other abnormalities of the internal organs did not cause or contribute to his death.

In July 2010, a VA examiner reviewed the entirety of the Veteran's claims folder, to include the service treatment records and medical records on file.  The examiner opined within a reasonable degree of certainty that alcohol intoxication was at least as likely as not a contributing factor in the Veteran's death.  He died as a result of a fall and subsequent injury to his head while intoxicated.  The examiner opined within a reasonable degree of medical certainty that the Veteran suffered from depression and alcohol abuse.  The examiner opined within a reasonable degree of medical certainty that the Veteran did not have a psychiatric illness resulting from or proximate to military service.  The examiner opined within a reasonable degree of medical certainty that the Veteran's alcohol abuse was not as a result of any psychiatric condition linked to his active service.  The examiner rationalized that post-mortem examination reported the cause of the Veteran's death was a fall and subsequent injury.  Thus, the Veteran's direct cause of death was the fall and resultant head injury.  Post-mortem toxicology reported indicated the Veteran had sufficient alcohol in his blood to reflect intoxication.  The amount of alcohol present in the post-mortem exam allowed for the conclusion that the Veteran was intoxicated at the time of his death.  Hence, alcohol was at least as likely as not a significant contributing factor in his death.  The Veteran's treatment records revealed a history of chronic depression and alcohol abuse.  There was no convincing evidence linking his psychiatric illnesses with active service.  There was no record of treatment for any psychiatric condition while on active duty.  A review of the available evidence did not show any psychiatric condition resulting from active service.  There was no evidence within the records reviewed supportive of the contention that the Veteran's alcohol abuse was a result of another psychiatric condition.  There were sufficient periods of sobriety in the Veteran's chronology of alcohol abuse to conclude his depressive illness was likely a separate and chronic condition.  The totality of the Veteran's global impairments from a mood disorder could not be entirely attributable to alcohol alone.  Thus, his depression most likely perpetuated his alcohol abuse but did not precipitate it.  Likewise, his alcohol abuse most likely magnified the intensity of his depressed moods while drinking.  

Based on the record, to include the VA opinion of record, the Board must conclude that a clear preponderance of the evidence is against a finding that a psychiatric disability manifested during service, or is otherwise related to his period of active service.  Service treatment records on file do not reflect a psychiatric diagnosis during his periods of active service, or in the treatment records generated during his reserve service.  As detailed, the Veteran had a period of active service from November 1990 to June 1991, but a psychiatric disability was not diagnosed until in or about October 1995, which occurred subsequent to his January 1994 hospitalization for pancreatitis and at the time of his unemployment.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As detailed, a VA examiner has reviewed the entirety of the medical evidence of record and while the examiner concluded that alcohol abuse was a contributing factor to his death, the examiner concluded that a psychiatric disability is not due to service.  The examiner also concluded that his alcohol abuse was not due to a psychiatric disability.  The Board accepts the July 2010 VA opinion as being the most probative medical evidence on the subject, as it was based on a thorough review of the record, contains detailed rationale for the medical conclusions, and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  There is no opinion to the contrary which provides support for a finding that a psychiatric disability is due to service, and that any psychiatric disability contributed substantially and materially to his death.  Even the examiners who interviewed the Veteran in the mid-1990's and conducted mental status examinations did not make determinations that he had a psychiatric disability that was due to his period of service.  While acknowledging that Dr. Muskera diagnosed major depression with partial features of PTSD, there was otherwise no complete diagnosis of PTSD of record which complied with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  Moreover, Dr. Muskera further stated that the stressors contributing to his major depression were unemployment, health, and pain condition.  

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and a psychiatric disability which she believes is due to service.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's death was due to alcohol abuse which was due to a psychiatric disability which was due to his active service.  The appellant, however, is not competent to offer such an opinion with regard to the etiology of his death and any contributing factors, as she does not have the requisite medical expertise, and it is not the type of medical condition whose etiology is readily determined by observation.  Thus, the appellant is not competent to offer an opinion with regard to the etiology of the Veteran's death.

As the condition which caused or contributed to the Veteran's death was not shown in service, and the records contain no indication of a possible link between his death and active military service or any service-connected disabilities, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  While the Board recognizes the Veteran's honorable service, and sympathizes with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service or to a service-connected disability.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


